Petition for Writ of Mandamus Denied and Memorandum Opinion filed
February 15, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed February 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00976-CV
____________
 
IN RE BASIL NARUN, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
November 21, 2007, relator, Basil Narun, filed a petition for
writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asks this court to compel the
Honorable Reece Rondon, presiding judge of the 234th District Court of Harris
County to vacate his order dissolving the lis pendens in the underlying case.
Relator
has not established his entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relator=s petition for writ of mandamus.  We
further lift our stay entered on November 27, 2007. 
 




PER CURIAM
 
Petition Denied and Memorandum
Opinion filed February 15, 2008.
Panel consists of Justices Yates,
Fowler, and Guzman.